Citation Nr: 0401708	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  94-44 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for scleroderma.

2.  Entitlement to service connection for arthritis, as due 
to scleroderma.

3.  Entitlement to service connection for a heart disorder, 
as due to scleroderma.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2003) for scleroderma due to VA 
medical treatment.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2003) for a respiratory disorder due 
to VA medical treatment.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The appellant had active service from December 1961 to 
September 1964.  This matter comes before the Board of 
Veterans' Appeals (Board) from rating determinations by the 
Albuquerque Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the RO failed to notify the appellant, with 
regard to the issues on appeal, of any specific information 
and evidence needed to substantiate and complete his claims, 
including particularly what evidence was to be provided by 
him, and what evidence VA will attempt to obtain for him.   

The Board recently undertook additional development of the 
issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  By letter dated in September 
2002, the Board notified the appellant that the Board had 
requested his medical records from the VA Medical Center.  VA 
medical reports were thereafter associated with the claims 
file.  

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This regulation also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
has, however, held that the provisions of 38 C.F.R. § 
19.9(a)(2) are invalid because, in combination with 38 C.F.R. 
§ 20.1304 (2002), they allow the Board to consider evidence 
developed by the Board without having to remand the case to 
the agency of original jurisdiction for initial consideration 
and without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio, Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence, to 
include the VA Medical Center records 
obtained by the Board, and legal 
authority.  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for 
their determination) and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  
No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




